DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 2/21/2020. As directed by the amendment: claims no claims have been amended; no claims have been cancelled; and claims 15-21 have been added. Thus, claims 1, 3-4, 8, and 10-21 are presently pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

A double patenting rejection of a pending utility application can be made on the basis of a previously issued design patent. Carman Indus. Inc. v. Wahl, 724 F.2d 932, 220 USPQ 481 (Fed. Cir. 1983). The rejection is based on the public policy preventing the extension of the term of a patent. Double patenting may be found in a design-utility situation irrespective of whether the claims in the reference patent/application and the claims in the application under examination are directed to the same invention, or whether they are directed to inventions which are obvious variations of one another. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
In Thorington, the court affirmed a double patenting rejection of claims for a fluorescent light bulb in a utility patent application in view of a previously issued design patent for the same bulb. For further details, see MPEP 804 II. B. 4.
Claims 1, 3-4, 8, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. D748778 to Shiozaki et. al (hereinafter “D748778”) in view of Applicant Admitted Prior Art. Although the claims at issue are not identical, they are not patentably distinct from each other because the design of D748778 in view of Applicant Admitted Prior Art is within the scope of each of Claims 1, 3-4, 8, 10-13.
Claim 1 of D748778 recites the ornamental design for a syringe cap as shown and described.
Representative Figure 3 in D748778 appears annotated below:

    PNG
    media_image1.png
    462
    434
    media_image1.png
    Greyscale

	The scope of claim 1 of D748778 is illustrated by the solid line drawings of Figs. 1-8.
Regarding claim 1, the scope of claim 1 of D748778 is a syringe cap (See portions A-D of Fig. 3, portions A-D in Fig. 3 are hereafter referred to as they appear to the left of the figure above) comprising: a cylindrical cap body (A-D); and projection plurality of projections (A, B, C) projecting from an outer circumferential surface of the cylindrical cap body and extending in a circumferential direction of the cylindrical cap body. The cylindrical cap body comprises: a distal end side region (A) formed on a distal end side of the cylindrical cap body; and a central region (B) located at a position on a side closer to a proximal end side of the cylindrical cap body than to the distal end region, wherein the distal end side region has a tapered shape with an outer diameter that decreases as being away from the central region in an extending direction of an axis of the cylindrical cap body whereby the distal end side region of the cap body is more steeply inclined than the central region of the cap body (To the extent that the slope of the cap body in portion A excluding the projection is more steeply inclined than the region of portion B, claim 1 of D748778 is within the scope of claim 1 as amended).
Each of the plurality of projections (Each of the projections in A, B, C) comprises: an apex located radially outward of the cylindrical cap body from the outer circumferential surface of the cylindrical cap body; a first inclined surface having a starting end located at the apex and having a terminal end located at a position on a side closer to the proximal end side of the cylindrical cap body than the starting end is, on the outer circumferential surface of the cylindrical cap body; and a second inclined surface (See Fig. 3). A shortest distance from the starting end to the terminal end of the first inclined surface is smaller than a shortest distance from the starting end to the terminal end of the second inclined surface (See Fig. 3).
The plurality of projections comprises: at least one projection (Projection in B) arranged in the central region of the outer circumferential surface of the cylindrical cap body (See Fig. 3); and one projection (Projection in A) arranged at the distal end of the cylindrical cap body in the distal end side region (See Fig. 3), wherein each of the plurality of projections has a height that is a distance from a position corresponding to the terminal end of the first inclined surface to the apex on a centerline extending perpendicularly to the axis of the cylindrical cap body passing through the apex (See Fig. 3), and the height of the one projection arranged in the distal end region (See Fig. 3) is higher than the height of the at least one projection arranged in the central region (See Fig. 3).
The ornamental design for a syringe cap in D748778 does not recite the insertion of a needle or detachably attaching the syringe cap of D748778 to a syringe body to which the needle is attached.

    PNG
    media_image2.png
    518
    161
    media_image2.png
    Greyscale
However, paragraph [0003] of the instant application admits that it is conventional to prepare “a prefilled syringe including a cylindrical syringe body internally filled with drug, a needle attached to the distal end of the syringe body, and a plunger that is inserted into the syringe body and is slidable in the axial direction of the syringe body.” Further, paragraph [0005] admits that “a syringe cap generally has a cylindrical cap body into which the needle is inserted from the proximal end toward the distal end.” Paragraph [0004] notes that this is generally done to cover the needle and thereby preventing a user's hand, finger, or the like from being accidentally pricked by the needle before use.
Accordingly, it would have been conventional to have the syringe cap of D748778 detachably attached to a syringe body to which a needle is attached. Generally, the needle is inserted (See Fig. 7 to the right) from the proximal end (the base) toward the distal (the top) end of the syringe cap of D748778.  Each and every element of claim 1 is 
Regarding claim 3, based on the appearance of B in Fig. 3 of D748778, a projection arranged in the central region (B) is configured to have the inclination angle of the first inclined surface with respect to the axis of the cap body is the same as the inclination angle of the second inclined surface with respect to the axis of the cap body.
Regarding claim 4, wherein each of the plurality of projections (Each projection in A, B, C containing a projection) is provided along the entire circumference of the cap body (See Figs. 1-3 and 6).
Regarding claim 8, all of the plurality of projections arranged in the central region (B) have the same height.
	Regarding claim 10, in paragraphs [0003-0006] of the instant application, Applicant admits that the following is conventional and known: a syringe with a needle, comprising a syringe body that is internally fillable with drug; a needle attached to the syringe body; and a syringe cap detachably attached to the syringe body and configured to cover the needle is conventional. The syringe cap is the syringe cap according to claim 1 as discussed above.
	Regarding claim 11, in paragraph [0003] of the instant application, Applicant admits that the following is conventional and known, a prefilled syringe comprising: a syringe body internally filled with drug; a needle attached to the syringe body; and a syringe cap detachably attached to the syringe body and configured to cover the needle. The syringe cap is the syringe cap according to claim 1 as discussed above.
	Regarding claim 12, the prefilled syringe discussed regarding claim 11 above would inherently be a self-injectable formulation. The instant application does not disclose any additional structure for a self-injectable formulation beyond the description of the prefilled syringe formulation in paragraphs [0003-0006] having a syringe cap according to claim 1 as discussed above. 	Regarding claim 13, the at least one projection in the central region comprises a plurality of projections (Projections in B), and an interval in an axial direction between the projection arranged in the central region closest to the distal end side of the cap body (Projection in B located closest to A) and (Projection in A) is larger than the intervals in the axial direction between the plurality of projections in the central region (Intervals between the projections in B).
Regarding claim 14, the plurality of projections further comprise one projection (Projection in C) arranged in a proximal end side region (C) from the central region , wherein a height of the one projection arranged in the proximal end side region from the central region is higher than a height of the at least one projection arranged in the central region (Fig. 3).
Regarding claim 15, 28635654the height of the one projection arranged in the region on the distal end side is larger than the height of the one projection arranged in the region on the proximal end side from the central region (Fig. 3).  
Regarding claim 16, the inclination angle of the first inclined surface and the inclination angle of the second inclined surface of the one projection arranged in the region on the distal end side are substantially the same as those of the one projection arranged at the proximal end side from the central region of the cylindrical cap body (Fig. 3).  
Regarding claim 17, a seal member that is mounted inside the cap body to be in tight contact with the cap body, is formed to allow the needle to be insertable into the seal member, and is formed using an elastic material (Fig. 7).  
Regarding claim 18, the seal member comprises a region in which the needle is stuck, and at least one projection arranged in the central region is arranged at a position corresponding to a region of the seal member in which the needle is stuck in an axial direction of the cap body (Figs. 3 and 7).  
Regarding claim 19, the central region comprises a plurality of projections, one projection in the plurality of projections closest to the proximal end side is arranged in the proximal end side from the region of the seal member in which the needle is stuck, and another projection in the plurality of projections closest to the distal end side is arranged in the distal end side from the region of the seal member in which the needle is stuck (Figs. 3 and 7).  
Regarding claim 20, the scope of claim 1 of D748778 is a syringe cap (Fig. 3) comprising: 
a cylindrical cap body (Fig. 3); and a seal member (Interior of cylindrical cap body in Fig. 7) that is mounted inside the cap body to be in tight contact with the cap body (Fig. 7), is formed to allow the (A-D from annotated figure above) projecting from an outer circumferential surface of the cylindrical cap body and extending in the circumferential direction of the cylindrical cap body (Fig. 3).  
Regarding claim 21, the seal member is configured to seal a head of the syringe body with the syringe cap mounted to the syringe body (Fig. 3).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the central region located at a position on a side closer to a proximal end side of the cylindrical cap body than to the distal end side region and a head of the syringe body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 
The drawings are objected to because the Applicant has amended Fig. 2 on 2/25/2021 to show reference element A, however it is confusing because Fig. 2 already shows “A” on the left side of Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 8, 13, 17-18, and 20 objected to because of the following informalities:  
Claim 1, line 3 recites “and which is detachably attached”, however it is unclear if “which” is referring to “a distal end”, “a cylindrical cap body”, or something else. 
Claim 8, line 2 recites “the plurality of projections arranged in the central region”, however claim 1, line 29 recites “at least one projection”, therefore it is unclear if claim 8 is trying to positively claim that the plurality of projections are present in the central region? Claim 1, line 31, recites that the plurality of projection includes one projection arranged in the distal end side 
Claim 13, line 2 recites “a plurality of projections”, however it is unclear if the Applicant is referring to the limitation recited in claim 1, line 28 or in addition to. Furthermore, if the at least one projection includes a plurality of projections recited in claim 1, then the same issue would apply to claim 13 as was given to claim 8 above.
Claim 17, line 2 recites “the cap body” twice but should read “the cylindrical cap body” to be consistent with the claim language.  The same applies to claim 18, line 5 and claim 20, lines 5-6.
Claim 17, lines 1-3 recites “a seal member that is mounted inside the cap body to be in tight contact with the cap body, is formed to allow the needle to be insertable into the seal member, and is formed using an elastic material”, however it is unclear what is formed to allow the needle to the inserted into the seal member and what is formed using an elastic material. The use of the comma after “cap body” makes the claim language unclear. The Examiner suggests removing the comma and amending the claim to recite “the seal member is formed to allow..., and the seal member is formed using an elastic material” to improve readability of the claim. The same applies to claim 20, lines 5-7.
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
a central region located at a position on a side closer to a proximal end side of the cylindrical cap body than to the distal end side region.
a seal member  that is mounted inside the cap body to be in tight contact with the cap body, is formed to allow the needle to be stuck in the seal member
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8, and 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a central region located at a position on a side closer to a proximal end side of the cylindrical cap body than to the distal end side region” however the disclosure fails to disclose such limitation. The examiner is unable to find support for the limitation or any discussion explaining the limitation in the original disclosure. The Examiner notes that the Applicant has amended Fig. 2 to show the central region, however the central region in Fig. 2 is not shown located at a position on a side closer to a proximal end side of the cylindrical cap body than to the distal end side region.
Claim 10 recites “a central region located at a position on a side closer to a proximal end side of the cylindrical cap body than to the distal end side region” however the disclosure fails to disclose such limitation. The examiner is unable to find support for the limitation or any discussion explaining the limitation in the original disclosure. The Examiner notes that the Applicant has amended Fig. 2 to show the central region, however the central region in Fig. 2 is not shown located at a position on a side closer to a proximal end side of the cylindrical cap body than to the distal end side region.
Claim 11 recites “a central region located at a position on a side closer to a proximal end side of the cylindrical cap body than to the distal end side region” however the disclosure fails to not shown located at a position on a side closer to a proximal end side of the cylindrical cap body than to the distal end side region.
Claim 18 recites “a region in which the needle is stuck” however the disclosure fails to disclose such limitation. The examiner is unable to find support for the limitation or any discussion explaining the limitation in the original disclosure.
Claim 20 recites “a seal member that is mounted inside the cap body to be in tight contact with the cap body, is formed to allow the needle to be stuck in the seal member” however the disclosure fails to disclose such limitation. The examiner is unable to find support for the limitation or any discussion explaining the limitation in the original disclosure. 
Claims 3-4, 8, and 10-19 being dependent on claim 1 and claim 21 being dependent on claim 20 are also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8, and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the circumferential direction” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the region” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the region” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the inclination angle” in line 2 twice.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the region” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-16, in combination with the independent claim 1, claim a variety of projections, regions, and sides, however the claims are indefinite because it is difficult to understand what the Applicant is attempting to claim. The claim language does not match up with what is disclosed in the specification and/or what has already been claimed. The Applicant is not being consistent with the claim language and amendments to the claims are required in order to understand what the Applicant is attempting to claim. For example, claim 15, line 2 recites “the one projection arranged in the region on the distal end side”… however the Applicant has never claimed a projection being located in the region on the distal end side. What is “the region”? Is it a new region, the central region, the distal end side region, the proximal end side region? Furthermore, has the Applicant previously claimed that the one projection is arranged “on the distal end side”? Is this a different projection or is the Applicant attempting to refer to the distal end side region? Additionally, claim 15, line 3 recites “the one projection arranged in the region on the proximal end side”… however the Applicant has never claimed a projection being located in the region on the proximal end side. What is “the region”? Is it a new region, the central region, the distal end side region, the proximal end side region? Furthermore, has the Applicant previously claimed that the one projection is arranged “on the proximal end side”? Is this a different projection or is the Applicant attempting to refer to the proximal end side region? The issues above also apply to claim 16, line 2, which recites “the one projection arranged in the region on the distal end side” and claim 16, line 3, which  recites “the one projection arranged at the proximal end side”.
Claim 18 recites “at least one projection arranged in the central region”, however it is unclear if the Applicant is referring to a projection recited in the previous claims or a completely new projection. For purposes of examination, the Examiner will interpret it as being the same projection recited in claim 1, line 29.
Claim 18, line 4 recites “a region”, however it is unclear if the Applicant is referring to the region in claim 18, line 2 or a completely different region. For purposes of examination, the Examiner will interpret it as being the same region.
Claim 19, line 2 recites “a plurality of projections”, however it is unclear if the Applicant is referring to the “plurality of projections” recited in claim 1, line 28 or completely different projections. It is unclear if “at least one projection” recited in claim 1, line 29 is part of “a plurality of projections” recited in claim 19, line 2 or if “a plurality of projections” is in addition to “at least one projection”. Claim 19, lines 3-8 further recite “one projection in the plurality of projections closest to the proximal end side is arranged in the proximal end side from the region of the seal member in which the needle is stuck, and another projection in the plurality of projections closest to the distal end side is arranged in the distal end side from the region of the seal member in which the needle is stuck”, however the Applicant has never previously claimed that is one projection that is closest to the proximal end side and another projection closest to the distal end side. Additionally, what is meant by “from the region of the seal member in which the needle is stuck”? Further, if the projection is closest to the proximal end side and also in the proximal end side, isn’t that redundant? Furthermore, claim 19, lines 3 and 6 both recite “the plurality of projections”, however it is unclear if the Applicant is referring to the plurality of projections recited in claim 1, line 28 or claim 19, line 2. 
Claim 20, line 3 recites “and which is detachably attached”, however it is unclear if “which” is referring to “a distal end”, “a cylindrical cap body”, or something else. 
The term "tight" in claims 17 and 20 is a relative term which renders the claim indefinite.  The term "tight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3-4, 8, and 10-19 being dependent on claim 1 and claim 21 being dependent on claim 20 are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamp (US Publication 2010/0069846 A1).
Regarding claim 20, Stamp discloses a syringe cap (15, Figs. 10-11) comprising: 
a cylindrical cap body (15) into which a needle (10) is inserted from a proximal end toward a distal end and which is detachably attached to a syringe body (9) to which the needle is attached (Figs. 10-11); and 
a seal member (16) that is mounted inside the cap body to be in tight contact with the cap body (Fig. 10, the term "tight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the rubber moulding 16 is in proximity to or in close contact with the cap body, thus teaching “tight contact”), is formed to allow the needle to be stuck in the seal member (Fig. 10), and is formed using an elastic material (16), wherein 
the cylindrical cap body comprises a plurality of projections (22) projecting from an outer circumferential surface of the cylindrical cap body and extending in the circumferential direction of the cylindrical cap body (Fig. 10).  
Regarding claim 21, Stamp discloses the syringe cap according to claim 20, wherein
the seal member is configured to seal a head of the syringe body with the syringe cap mounted to the syringe body (Fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, and 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stamp (US Publication 2010/0069846 A1) in view of West et al. (US Publication 2009/0187153 A1). Refer to figures below when “See Image 1”, “See Image 2”, or “See Image 3” mentioned.Image 1:
    PNG
    media_image3.png
    843
    858
    media_image3.png
    Greyscale
Image 2:
    PNG
    media_image4.png
    501
    928
    media_image4.png
    Greyscale
Image 3:
    PNG
    media_image5.png
    239
    939
    media_image5.png
    Greyscale
 	Regarding claim 1, Stamp discloses a syringe cap (15, Figs. 10-11) comprising:  	a cylindrical cap body (15) into which a needle (10) is inserted from a proximal end toward a distal end and which is detachably attached to a syringe body (9) to which the needle is attached (Figs. 10-11); and  	a plurality of projections (22) projecting from an outer circumferential surface of the cylindrical cap body (Figs. 10-11) and extending in the circumferential direction of the cylindrical cap body (Figs. 10-11), wherein  	the cylindrical cap body comprises:  	a distal end side region (See Image 1) formed on a distal end side (See Image 1) of the cylindrical cap body (Figs. 10-11); and  	a central region (See Image 1) located at a position on a side closer to a proximal end side (See Image 1) of the cylindrical cap body than to the distal end side region (See Image 1),  	wherein the distal end side region has a tapered shape with an outer diameter that decreases as being away from the central region in an extending direction of an axis of the cylindrical cap body (Figs. 10-11),  	each of the plurality of projections comprises:  	an apex (See Image 1) located radially outward of the cylindrical cap body from the outer circumferential surface of the cylindrical cap body (Figs. 10-11);  	a first inclined surface (See Image 1) having a starting end (See Image 1) located at the apex (See Image 1) and having a terminal end (See Image 1) located at a position on a side closer to the proximal end side of the cylindrical cap body than the starting end is (See Image 1), on the outer circumferential surface of the cylindrical cap body (Figs. 10-11); and  	a second inclined surface having a starting end (See Image 1) located at the apex (See Image 1) (See Image 1) located at a position on a side closer to the distal end side of the cylindrical cap body than the starting end is (See Image 1), on the outer circumferential surface of the cylindrical cap body (Figs. 10-11),  	a shortest distance (See Image 1) from the starting end to the terminal end of the first inclined surface is smaller than a shortest distance from the starting end to the terminal end of the second inclined surface (See Image 1), and  	the plurality of projections comprise:  18977302 	one projection (See Image 1) arranged at the distal end of the cylindrical cap body in the distal end side region (See Image 1), wherein  	each of the plurality of projections has a height (See Image 1) that is a distance from a position corresponding to the terminal end of the first inclined surface to the apex on a centerline extending perpendicularly to the axis of the cylindrical cap body passing through the apex (See Image 1).   	Stamp is silent regarding  	at least one projection arranged in the central region of the outer circumferential surface of the cylindrical cap body; and 	the height of the one projection arranged in the distal end side region is higher than the height of the at least one projection arranged in the central region.   	West teaches a syringe cap (28, Figs. 2A-2C) comprising:  	a cylindrical cap body (28); and  	a plurality of projections (74) projecting from an outer circumferential surface of the cylindrical cap body (Figs. 2A-2C) and extending in the circumferential direction of the cylindrical cap body (Figs. 2A-2C), wherein  	the cylindrical cap body comprises:  	a distal end side region (See Image 2) formed on a distal end side (See Image 2) of the cylindrical cap body (Figs. 2A-2C); and  	a central region (See Image 2) located at a position on a side closer to a proximal end side (See Image 2) of the cylindrical cap body than to the distal end side region (See Image 2),  	wherein the distal end side region has a tapered shape with an outer diameter that decreases as (Figs. 2A-2C),  	each of the plurality of projections comprises:  	an apex (See Image 2) located radially outward of the cylindrical cap body from the outer circumferential surface of the cylindrical cap body (Figs. 2A-2C);  	a first inclined surface (See Image 2) having a starting end (See Image 2) located at the apex (See Image 2) and having a terminal end (See Image 2) located at a position on a side closer to the proximal end side of the cylindrical cap body than the starting end is (See Image 2), on the outer circumferential surface of the cylindrical cap body (Figs. 2A-2C); and  	a second inclined surface having a starting end (See Image 2) located at the apex (See Image 2) and having a terminal end (See Image 2) located at a position on a side closer to the distal end side of the cylindrical cap body than the starting end is (See Image 2), on the outer circumferential surface of the cylindrical cap body (Figs. 2A-2C),  	a shortest distance from the starting end to the terminal end of the first inclined surface is smaller than a shortest distance from the starting end to the terminal end of the second inclined surface (The distance of the starting end to the terminal end of the first inclined surface would be smaller than the distance from the starting end to the terminal end of the second inclined surface because the cap portion 28 is tapered therefore requiring more distance in order to reach the terminal end from the starting end of the second inclined surface), and  	the plurality of projections comprise:  18977302 	at least one projection (74) arranged in the central region of the outer circumferential surface of the cylindrical cap body (Figs. 2A-2C); and wherein  	each of the plurality of projections has a height (See Image 2) that is a distance from a position corresponding to the terminal end of the first inclined surface to the apex on a centerline extending perpendicularly to the axis of the cylindrical cap body passing through the apex (See Image 2). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the syringe cap of Stamp to incorporate the teachings of West to incorporate at least one projection arranged in the central region of the outer circumferential surface of (Paragraph [0065], West). The modification of Stamp in view of West would teach the height of the one projection arranged in the distal end side region (See Image 1, Stamp) is higher than the height of the at least one projection arranged in the central region (See Image 2, West) based on a comparison of the cap and projections of Figs. 10-11 of Stamp and Figs. 2A-2C of West. Additionally, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the heights of the one projection arranged in the distal end side region and the at least one projection arranged in the central region of Stamp in view of West to incorporate the height of the one projection arranged in the distal end side region is higher than the height of the at least one projection arranged in the central region since such a modification would have involved a mere change in the size/proportion of a component and a change in size/proportion is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04 (IV)(A). Furthermore, the instant disclosure describes the heights as being merely preferable, and does not describe the heights as contributing any unexpected results to the system.  As such, parameters such as the heights are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the heights would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.	 	Regarding claim 3, Stamp in view of West disclose the syringe cap according to claim 1, wherein  	the at least one projection arranged in the central region is configured to have an inclination angle of the first inclined surface (See Image 2, West) with respect to the axis of the cylindrical cap body being the same as an inclination angle of the second inclined surface (See Image 2, West) with respect to the axis of the cylindrical cap body.  
Regarding claim 4, Stamp in view of West disclose the syringe cap according to claim 1, wherein  	each of the plurality of projections is provided along an entire circumference of the cylindrical cap body (Figs. 10-11, Stamp, Figs. 2A-2C, West). 
Regarding claim 8, Stamp in view of West disclose the syringe cap according to claim 1, wherein  	all of the plurality of projections arranged in the central region have the same height (Figs. 2A-2C, West).  
Regarding claim 10, Stamp in view of West disclose a syringe (Fig. 1, Stamp) with a needle (10, Stamp), comprising:  	a syringe body (9, Stamp) that is internally fillable with a drug (Paragraph [0087], Stamp);  	the needle (10, Stamp) attached to the syringe body (Fig. 10, Stamp); and  	a syringe cap (15, Stamp) detachably attached to the syringe body and configured to cover the needle (Figs. 10-11, Stamp), wherein  	the syringe cap is the syringe cap according to claim 1 (See rejection of claim 1 above).   	Regarding claim 11, Stamp in view of West disclose a syringe a prefilled syringe formulation (Fig. 1, Stamp) comprising:  	a syringe body (9, Stamp) internally filled with a drug (Paragraph [0087], Stamp);  	a needle (10, Stamp) attached to the syringe body (Fig. 10, Stamp); and  	a syringe cap (15, Stamp) detachably attached to the syringe body and configured to cover the needle (Figs. 10-11, Stamp), wherein  	the syringe cap is the syringe cap according to claim 1 (See rejection of claim 1 above).  
Regarding claim 12, Stamp in view of West disclose the prefilled syringe formulation according to claim 11, being a self-injectable formulation (Paragraphs [0091] and [0094], Stamp).  
Regarding claim 13, Stamp in view of West disclose the syringe cap according to claim 1, wherein  	the at least one projection in the central region comprises a plurality of projections (74, West), and  	an interval (See Image 3, West) in an axial direction between the projection of the plurality of the projections arranged in the central region closest to the distal end side of the cylindrical cap body (See Image 3, West) and the distal end of the cap body (See Image 3, West) is larger than the intervals (See Image 3, West) in the axial direction between the plurality of projections in the central region (See Image 3, West).  	Stamp in view of West are silent regarding the interval in the axial direction between the projection of the plurality of the projections arranged in the central region closest to the distal end side of the cylindrical cap body and the one projection arranged at the distal end of the cylindrical cap body is larger than intervals in the axial direction between the plurality of projections in the central region.  	The modification of Stamp in view of West would teach the interval in the axial direction between the projection arranged in the central region closest to the distal end side of the cap body (See Images 1-3) and the projection arranged at the distal end of the cap body (See Images 1-3) is larger than the intervals in the axial direction between the plurality of projections in the central region (See Images 2-3). Furthermore, the instant disclosure describes the intervals as being merely preferable, and does not describe the intervals as contributing any unexpected results to the system.  As such, parameters such as the intervals are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the intervals would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.	
Regarding claim 17, Stamp in view of West disclose the syringe cap according to claim 1, further comprising a seal member (16, Stamp) that is mounted inside the cap body to be in tight contact with the cap body (Fig. 10, the term "tight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the rubber moulding 16 is in proximity to or in close contact with the cap body, thus teaching “tight contact”, Stamp), is formed to allow the needle to be insertable into the seal member (Fig. 10, Stamp), and is formed using an elastic material (16, Stamp).  
Regarding claim 18, Stamp in view of West disclose discloses the syringe cap according to claim 17, wherein 
the seal member comprises a region in which the needle is stuck (Entire region of 16), and 
(The modification of Stamp in view of West would teach at least one projection arranged in the central region, of West, to be arranged at a position corresponding to a region of the seal member in which the needle is stuck in an axial direction of the cap body, of Stamp because the central region in the annotated figure of Stamp would be modified to incorporate at least one projection of West, which would therefore be arranged at a position corresponding to the region of the seal member in which the needle is stuck).  
Regarding claim 19, Stamp in view of West disclose discloses the syringe cap according to claim 18, wherein 
the central region comprises a plurality of projections (74, West), 
one projection in the plurality of projections closest to the proximal end side (74 closest to 48) is arranged in the proximal end side from the region of the seal member in which the needle is stuck (The modification of Stamp in view of West would teach the one projection is arranged in the proximal end side from the region of the seal member in which the needle is stuck, Fig. 2A, West and Fig. 10, Stamp), and 
another projection in the plurality of projections closest to the distal end side (74 closest to 64) is arranged in the distal end side from the region of the seal member in which the needle is stuck (The modification of Stamp in view of West would teach the other projection is arranged in the distal end side from the region of the seal member in which the needle is stuck, Fig. 2A, West and Fig. 10, Stamp).  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stamp (US Publication 2010/0069846 A1) in view of West et al. (US Publication 2009/0187153 A1) further in view of Wyrick (US Publication 2006/0129122 A1).
Regarding claim 14, Stamp in view of West disclose the syringe cap according to claim 1, but are silent regarding wherein 	the plurality of projections further comprise one projection arranged in a proximal end side region from the central region,
 syringe cap (19, 80, Wyrick) comprising:  	a cylindrical cap body (19, 80, Wyrick); and  	a projection (83 closest to 21, Wyrick) projecting from an outer circumferential surface of the cylindrical cap body (Fig. 3, Wyrick) and extending in the circumferential direction of the cylindrical cap body (Fig. 3, Wyrick), wherein  	the cylindrical cap body comprises:   	the projection comprises:  	an apex (Fig. 3, Wyrick) located radially outward of the cylindrical cap body from the outer circumferential surface of the cylindrical cap body (Fig. 3, Wyrick);  	wherein the projection further comprise one projection (83 closest to 21, Wyrick) arranged in a proximal end side region from the central region (Fig. 3, Wyrick). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plurality of projections of Stamp in view of West to incorporate the teachings of Wyrick to incorporate one projection arranged in a proximal end side region from the central region in order to an additional means to improve manual grasping of the syringe cap so as to facilitate pulling the syringe cap (Paragraph [0111], Wyrick). 	Stamp in view of West further in view of Wyrick are silent regarding 	wherein a height of the one projection arranged in the proximal end side region from the central region is higher than a height of the at least one projection arranged in the central region. 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the height of the one projection arranged in the proximal end side region from the central region of Wyrick to incorporate being higher than a height of the at least one projection arranged in the central region since such a modification would have involved a mere change in the size/proportion of a component and a change in size/proportion is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04 (IV)(A). Furthermore, the instant disclosure describes the heights as being merely preferable, and does not describe the heights as contributing any 
Regarding claim 15, Stamp in view of West further in view of Wyrick disclose the syringe cap according to claim 14.
Stamp in view of West further in view of Wyrick are silent regarding
28635654the height of the one projection arranged in the region on the distal end side is larger than the height of the one projection arranged in the region on the proximal end side from the central region.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the height of the one projection arranged in the region on the distal end side of Stamp to incorporate being larger than the height of the one projection arranged in the region on the proximal end side from the central region since such a modification would have involved a mere change in the size/proportion of a component and a change in size/proportion is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04 (IV)(A). Furthermore, the instant disclosure describes the heights as being merely preferable, and does not describe the heights as contributing any unexpected results to the system.  As such, parameters such as the heights are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the heights would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding claim 16, Stamp in view of West further in view of Wyrick disclose the syringe cap according to claim 14.
Stamp in view of West further in view of Wyrick disclose are silent regarding 
the inclination angle of the first inclined surface and the inclination angle of the second inclined surface of the one projection arranged in the region on the distal end side are substantially the same as 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the inclination angle of the first inclined surface and the inclination angle of the second inclined surface of the one projection arranged in the region on the distal end side of Stamp to incorporate being substantially the same as those of the one projection arranged at the proximal end side from the central region of the cylindrical cap body since such a modification would have involved a mere change in the size/proportion of a component and a change in size/proportion is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04 (IV)(A). Furthermore, the instant disclosure describes the inclination angles as being merely preferable, and does not describe the inclination angles as contributing any unexpected results to the system.  As such, parameters such as the inclination angles are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the inclination angles would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments, on pages 8-9, that the Applicant has provided sufficient support with respect to the Drawing/Specification Objection and the 112(a) rejection, the Examiner respectfully disagrees. The Applicant has amended Fig. 2 of the present application to show “a central region”, as well as cited Paragraph [0053] of the specification, which the Examiner acknowledges, however based off the amended figure, it is impossible for the shown central region to be “located at a position on a side closer to a proximal end side of the cylindrical cap body than to the distal end side region”.
In response to applicant's arguments, on pages 10-11, that the applying West to Stamp was unreasonable, the Examiner respectfully disagrees. Stamp states in Paragraph [0058] that “the user grips the needle cover, preferably in a region having texture or other grip-improving means 22…”, Stamp does 
In response to applicant's arguments, on pages 12-13, that Wyrick does not teach “the plurality of projections further comprises one projection arranged in a proximal end side region from the central region” because there is “no technical concept to distinguish the central region and the proximal end side region”, the Examiner respectfully disagrees. The use of the word “region” is broad enough such that any area of the syringe cap can be construed as a region. Therefore, the proximal end side region of Wyrick would be area/region in which the circumferential rib 83 closest to hub 21 is located and the central region would be a region located distal to the proximal end side region.
In response to applicant's arguments, on page 13, that the projections of the present application are formed to have different heights in order to exert different functions in the different regions, therefore would not be obvious over the cited references, the Examiner respectfully disagrees. The specification does not state anywhere the criticality of the heights of the projections, therefore one of ordinary skill in the art would have modified the heights of the projections because a change in size/proportion is recognized as being within the level of a skilled person.
In response to applicant's arguments, on page 13, that claim 15 is not obvious of the cited references, the Examiner respectfully disagrees. See rejection above as well as arguments above regarding heights.
In response to applicant's arguments, on pages 13-14, that Stamp does not teach “the seal member mounted inside the cap body including a projection of projections so as to be in tight contact with the cap body”, the Examiner respectfully disagrees. As state above in the 112(b) rejection, The term "tight " is a relative term which renders the claim indefinite.  The term "tight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the rubber moulding 16 of Stamp is in proximity to or in close contact with the cap body, thus teaching the claim limitation of claim 17. 
In response to applicant's arguments, on pages 14-15, that Stamp/West/Wyrick do not teach the claim language of new claim 18, the Examiner respectfully disagrees. See rejection above.
In response to applicant's arguments, on page 15, that Stamp/West/Wyrick do not teach the claim language of new claim 19, the Examiner respectfully disagrees. See rejection above.
In response to applicant's arguments, on pages 15-16, that Stamp/West/Wyrick do not teach the claim language of new claim 20, the Examiner respectfully disagrees. See rejection above.
In response to applicant's arguments, on page 16, that Stamp/West/Wyrick do not teach the claim language of new claim 21, the Examiner respectfully disagrees. See rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783